Citation Nr: 0707991	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  06-13 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had verified active military service from January 
1968 to January 1970; his DD 214 shows a prior period of 
service lasting 10 months and 11 days. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 RO rating decision.  

The veteran testified at the RO before the undersigned Member 
of the Board in September 2006.  A transcript of that 
testimony has been associated with the file.

For the reasons below, the appeal is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.  


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

The veteran testified before the Board that his bilateral 
hearing loss is a result of his combat experience during his 
military service.  

The RO denied service connection for bilateral hearing loss 
based on a October 2005 VA audiologist's opinion that it is 
less than likely than not that the veteran's hearing loss is 
the result of military service, because the veteran's hearing 
was normal at separation and hearing loss was reportedly not 
noticed until ten or fifteen years before the rating 
decision.  However, the Board notes that comparison of the 
veteran's pre-service OCS (Officer Candidate School) physical 
examination, dated in January 1967, and discharge physical 
examination shows some decrement in hearing acuity during 
service.

The Board notes that the absence of a hearing disability 
during service is not always fatal to a service connection 
claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In this case, the veteran was awarded the Bronze Star Medal, 
so his participation in combat is proven and acoustic trauma 
is presumed.  It does not appear that the veteran was 
notified of the medical and lay evidence that would be 
acceptable under the Ledford and Hensley precedents; i.e., 
medical opinion showing that the current hearing disorder is 
related to acoustic trauma or other incident of service, 
and/or lay statements (such as "buddy statements") showing 
continuity of the condition.

Further, the Board notes that the VA audiologist did not 
indicate whether the veteran's current hearing loss is at 
least as likely as not due to acoustic trauma (rather than 
aging or other intercurrent cause) as required by Hensley. 

Accordingly, the RO should arrange for the veteran to undergo 
a VA examination in order to obtain a competent medical 
opinion as to whether the veteran's current bilateral hearing 
loss is due to acoustic trauma consistent with combat during 
military service.

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2006).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
veteran and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility at which the examination is to take 
place.  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim remaining on appeal.  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate 
action to contact the veteran in order 
to ask him to provide sufficient 
information, and if necessary, signed 
authorization, to enable VA to obtain 
any additional evidence pertaining to 
the claim.  The RO should advise the 
veteran of the respective duties of VA 
and the veteran to provide evidence, 
and should ask the veteran to submit 
all pertinent evidence in his 
possession that is not already of 
record.  The veteran should 
specifically be advised that lay 
evidence is acceptable as evidence 
toward establishing the continuity of 
chronic hearing loss, and should be 
advised to "give us all he's got" in 
regard to these claims.

Any additional evidence identified should 
be obtained in accordance with provisions 
of 38 C.F.R. § 3.159 (2006).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

2.  The veteran should be scheduled for 
VA examination by an appropriate 
specialist to ascertain the nature and 
likely etiology of the bilateral 
hearing loss.  The entire claims file 
must be made available to the examiner 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on the review of the file, 
examination of the veteran, and the 
results of all diagnostics and tests, the 
examiner should specifically indicate 
whether it is at least as likely as not 
that the veteran's current bilateral 
hearing loss was incurred in or aggravated 
by acoustic trauma during military 
service, or to any other disease or injury 
during his military service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  If determination cannot be made 
without resort to speculation, the 
examiner(s) should so state.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be reviewed with 
consideration of all pertinent evidence 
and legal authority.  

4.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate Supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 41 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



